337 F.3d 1022
State of SOUTH DAKOTA, and William J. Janklow, Governor, Plaintiffs-Appellees,v.Lt. Colonel Kurt F. UBBELOHDE, District Engineer, Omaha District, United States Army Corps of Engineers, and General David A. Fastabend, Commander, NW Division, Portland, Oregon, Defendants,Mo-Ark Association, formerly known as Missouri-Arkansas River Basins Association, Movant-Appellant.State of South Dakota, and William J. Janklow, Governor, Plaintiffs-Appellees,v.Lt. Colonel Kurt F. Ubbelohde, District Engineer, Omaha District, United States Army Corps of Engineers, and General David A. Fastabend, Commander, NW Division, Portland, Oregon, Defendants,Ergon Asphalt and Emulsions, Inc.; Magnolia Marine Transport Company; Blaske Marine, Inc.; Koch Materials Company; Mid-West Terminal Warehouse Company, Inc.; Tosco, a subsidiary of Phillips 66 Company; Jebro, Incorporated, and Memco Barge Line, Inc., Movants-Appellants.State of South Dakota, and William J. Janklow, Governor, Plaintiffs-Appellees,v.Lt. Colonel Kurt F. Ubbelohde, District Engineer, Omaha District, United States Army Corps of Engineers, and General David A. Fastabend, Commander, NW Division, Portland, Oregon, Defendants,State of Nebraska, Movant-Appellant.State of South Dakota, and William J. Janklow, Governor, Plaintiffs-Appellees,v.Lt. Colonel Kurt F. Ubbelohde, District Engineer, Omaha District, United States Army Corps of Engineers, and General David A. Fastabend, Commander, NW Division, Portland, Oregon, Defendants-Appellants.State of Nebraska, also known as Don Stenberg, Attorney General of the State of Nebraska, ex rel., Plaintiff-Appellee,v.State of Missouri, Intervener Below — Intervener on Appeal,Kurt F. Ubbelohde, Lt. Colonel, District Engineer, Omaha District, United States Army Corps of Engineers, and General David A. Fastabend, Commander, NW Division, Portland, Oregon, Defendants-Appellants,State of Iowa, Amicus on Behalf of Appellee.State of North Dakota, and John Hoeven, Governor, Plaintiffs-Appellees,v.Lt. Colonel Kurt F. Ubbelohde, District Engineer, Omaha District, United States Army Corps of Engineers, and General David A. Fastabend, Commander, NW Division, Portland, Oregon, Defendants-Appellants.State of Missouri, Intervener on Appeal.
No. 02-2133SD.
No. 02-2144SD.
No. 02-2185SD.
No. 02-2187SD.
No. 02-2191NE.
No. 02-2305ND.
United States Court of Appeals, Eighth Circuit.
July 25, 2003.
Rehearing and Rehearing En Banc Denied September 30, 2003*.

On Appeal from the United States District Court for the District of South Dakota.
On Appeal from the United States District Court for the District of Nebraska.
On Appeal from the United States District Court for the District of North Dakota.
Before WOLLMAN, RICHARD S. ARNOLD, and MELLOY, Circuit Judges.


ORDER


1
We have before us the Emergency Motion of Federal Defendants-Appellants for Reimposition of Stay of Injunction Issued by Nebraska District Court Pending Appeal. The motion is denied. There is no need for it. The stay of injunction remains in effect until the mandate of this Court issues, which has not yet occurred. The time for filing petition for rehearing or rehearing en banc has been extended to and including August 20, 2003.


2
The motion of American Rivers, Environmental Defense, and others for leave to file a brief amicus curiae is granted.


3
It is so ordered.



Notes:


*
 Judge Bye would grant the petitions for rehearing en banc